DETAILED ACTION
This action is responsive to the application No. 16/772,360 filed on June 12, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 02/24/2022 responding to the Office action mailed on 12/09/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-13 and newly added claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1, 3, 4, 6, 7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Serikawa (“Modelling of lift-off sputter deposition and application to fabrication of a microlens”, Thin Solid Films 281-282 (1996) 246-248) in view of Sharma (US 2005/0170628).

Regarding Claim 1, Serikawa (see, e.g., Fig. 1), teaches a method for manufacturing a microlens, comprising:
providing a carrier (Substrate),
applying a resist layer (Lift-off mask) on the carrier (Substrate),
forming an opening in the resist layer (Lift-off mask), the carrier (Substrate) being uncovered in the opening,
depositing a lens material (Sputtered film), thus forming a lens (see, e.g., Figs. 1-2) on the carrier (Substrate) in the opening, and
removing the resist layer (Lift-off mask) (see, e.g., pg. 248, left column, description of Fig. 4).
Serikawa is silent with respect to the claim limitations that the opening has an overhanging or re-entrant sidewall in the resist layer, and wherein the opening has three steps corresponding to four different widths.
Sharma (see, e.g., Figs. 2A-2B), in similar manufacturing processes to those of Serikawa, on the other hand, teaches forming an opening 240 with an overhanging or re-entrant sidewall in the resist layer 205 to facilitate the lift-off process, and wherein the opening 240 has two steps corresponding to three different widths (see, e.g., par. 0029).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Serikawa’s process, an opening with an overhanging or re-entrant sidewall in 
Sharma does not show that the opening has three steps corresponding to four different widths.
However, this claim limitation is merely considered a change in the number of photoresist layers in Sharma’s the device.  The specific claimed number of steps and corresponding widths, absent any criticality, is only considered to be an obvious modification of the number of photoresist layers in Sharma’s device, as the courts have held that changes in the number of layers without any criticality, are within the level of skill in the art.  According to the courts, a particular number of layers is nothing more than one among numerous layers that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed number of steps and corresponding widths, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed number of steps and corresponding widths in Sharma’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed three steps and corresponding four widths, or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen number of steps and corresponding number of widths or upon another variable recited in a claim, the applicant In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 3, Serikawa and Sharma teach all aspects of claim 1.  Sharma (see, e.g., Figs. 2A-2B), teaches that the overhanging or re-entrant sidewall is formed to comprise at least one step, which provides different widths (w1, w2, w3, w4) of the opening 240 in regions P1/P2/P3 of different depths (d1, d2, d3, d4) of the resist layer 205 (see, e.g., Fig. 2A).

Regarding Claim 4, Serikawa and Sharma teach all aspects of claim 3.  Sharma (see, e.g., Figs. 2A-2B), teaches that the overhanging or re-entrant sidewall is formed to comprise a plurality of steps (see, e.g., Fig. 2A).

Regarding Claim 6, Serikawa and Sharma teach all aspects of claim 1.  Serikawa (see, e.g., Fig. 1), teaches that the lens material is deposited by sputtering (see, e.g., pg. 246, left column, Introduction).

Regarding Claim 7, Serikawa and Sharma teach all aspects of claim 1.  Serikawa (see, e.g., Fig. 1), teaches that the lens material is an inorganic material (i.e., SiO2, see, e.g., pg. 246, left column, Introduction).

Regarding Claim 12, Serikawa and Sharma teach all aspects of claim 1.  Serikawa (see, e.g., Fig. 1), teaches that the lens material comprises at least one oxide 2, HfO2, Nb2O5 and TiO2 (see, e.g., pg. 246, left column, Introduction).

Regarding Claim 14, Serikawa (see, e.g., Fig. 1), teaches a method for manufacturing a microlens, comprising:
providing a carrier (Substrate),
applying a resist layer (Lift-off mask) on the carrier (Substrate),
forming an opening in the resist layer (Lift-off mask), the carrier (Substrate) being uncovered in the opening,
depositing a lens material (Sputtered film), thus forming a lens (see, e.g., Figs. 1-2) on the carrier (Substrate) in the opening, and
removing the resist layer (Lift-off mask) (see, e.g., pg. 248, left column, description of Fig. 4).
Serikawa is silent with respect to the claim limitations that the opening has an overhanging or re-entrant sidewall in the resist layer, wherein the overhanging or re-entrant sidewall is formed to comprise at least one step, which provides different widths (w1, w2, w3, w4) of the opening in regions of different depths (d1, d2, d3, d4) of the resist layer (see, e.g., Fig. 2A), and the overhanging or re-entrant sidewall is formed to comprise a plurality of steps.
Sharma (see, e.g., Figs. 2A-2B), in similar manufacturing processes to those of Serikawa, on the other hand, teaches forming an opening 240 with an overhanging or re-entrant sidewall in the resist layer 205 to facilitate the lift-off process, wherein the overhanging or re-entrant sidewall is formed to comprise at least one step, which provides 240 in regions P1/P2/P3 of different depths (d1, d2, d3, d4) of the resist layer 205 (see, e.g., Fig. 2A), and the overhanging or re-entrant sidewall is formed to comprise a plurality of steps (see, e.g., Fig. 2A, par. 0029).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Serikawa’s process, an opening with an overhanging or re-entrant sidewall in the resist layer, wherein the overhanging or re-entrant sidewall is formed to comprise at least one step, which provides different widths (w1, w2, w3, w4) of the opening in regions of different depths (d1, d2, d3, d4) of the resist layer, and the overhanging or re-entrant sidewall is formed to comprise a plurality of steps, as taught by Sharma, to facilitate the lift-off process.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Serikawa (“Modelling of lift-off sputter deposition and application to fabrication of a microlens”, Thin Solid Films 281-282 (1996) 246-248) in view of Sharma (US 2005/0170628) and further in view of Chau (US 2009/0111061).

Regarding Claim 2, Serikawa and Sharma teach all aspects of claim 1.  Sharma teaches that a variety of photoresist materials can be implemented (see, e.g., par. 0030).  They, however, are silent with respect to the claim limitation that the resist layer comprises a negative photoresist.  Chau, on the other hand, in similar processes to those of Serikawa and Sharma, teaches that the resist layer comprises a negative photoresist (see, e.g., par. 0008).
Serikawa/Sharma disclose the claimed invention except for not specifying the material of the photoresist.  Chau, on the other hand, teaches that using negative photoresists in equivalent processes is well known in the art.  Therefore, because 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol.  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine .
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Serikawa (“Modelling of lift-off sputter deposition and application to fabrication of a microlens”, Thin Solid Films 281-282 (1996) 246-248) in view of Sharma (US 2005/0170628) and further in view of Wu (US 2009/0256056).

Regarding Claim 5, Serikawa and Sharma teach all aspects of claim 1.  Serikawa (see, e.g., Fig. 1), teaches that the lens material is deposited by sputtering (see, e.g., pg. 246, Introduction).  Serikawa discloses the claimed invention except for the use of sputtering instead of evaporation.  Wu (see, e.g., par. 0022), on the other hand, teaches that evaporation and sputtering are equivalent methods known in the art.  Therefore, because these deposition methods were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute evaporation for sputtering since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Serikawa (“Modelling of lift-off sputter deposition and application to fabrication of a microlens”, Thin Solid Films 281-282 (1996) 246-248) in view of Sharma (US 2005/0170628) and further in view of Huang (US 2018/0358397).

Regarding Claim 11, Serikawa and Sharma teach all aspects of claim 1.  Serikawa teaches that the lens material comprises SiO2 (see, e.g., pg. 246, Introduction).  Serikawa/Sharma do not teach that the lens material comprises an oxide of a metal.
Serikawa discloses the claimed invention except for the use of SiO2 instead of an oxide of a metal for the lens material.  Huang (see, e.g., par. 0024), on the other hand, teaches that TiO2 and SiO2 are equivalent materials known in the art for their use as microlenses.  Therefore, because these microlens materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute TiO2 for SiO2 since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Serikawa (“Modelling of lift-off sputter deposition and application to fabrication of a microlens”, Thin Solid Films 281-282 (1996) 246-248) in view of Sharma (US 2005/0170628) and further in view of Na (US 2018/0247968).

Regarding Claim 13, Serikawa and Sharma teach all aspects of claim 1.  They do not teach that the lens material is amorphous silicon or amorphous germanium.
Na (see, e.g., Fig. 7a), on the other hand, teaches that the lens material of the microlens 722 is amorphous silicon, having a relatively high index of refraction and being relatively transparent in the NIR, making it well suited as a lens material in the NIR and which may be beneficial for applications where selective detection of NIR wavelengths is desired (e.g., ToF detection).
e.g., ToF detection).

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2002/0125513) in view of Serikawa (“Modelling of lift-off sputter deposition and application to fabrication of a microlens”, Thin Solid Films 281-282 (1996) 246-248) and further in view of Sharma (US 2005/0170628).

Regarding Claim 1, Inoue (see, e.g., Fig. 3 and annotated Fig. 3), teaches a method for manufacturing a microlens, comprising:
providing a carrier 100.
Inoue does not teach:
applying a resist layer on the carrier,
forming an opening with an overhanging or re-entrant sidewall in the resist layer, the carrier being uncovered in the opening, and wherein the opening has three steps corresponding to four different widths,
depositing a lens material, thus forming a lens on the carrier in the opening, and
removing the resist layer.
Serikawa (see, e.g., Fig. 1), on the other hand, teaches:
applying a resist layer (Lift-off mask) on the carrier (Substrate),
forming an opening in the resist layer (Lift-off mask), the carrier (Substrate) being uncovered in the opening,
Sputtered film), thus forming a lens  (see, e.g., Figs. 1-2) on the carrier (Substrate) in the opening, and
removing the resist layer (Lift-off mask) (see, e.g., pg. 248, left column, description of Fig. 4).
Inoue and Serikawa is silent with respect to the claim limitations that the opening has an overhanging or re-entrant sidewall in the resist layer, and wherein the opening has three steps corresponding to four different widths.
Sharma (see, e.g., Figs. 2A-2B), in similar manufacturing processes to those of Serikawa, on the other hand, teaches forming an opening 240 with an overhanging or re-entrant sidewall in the resist layer 205 to facilitate the lift-off process, and wherein the opening 240 has two steps corresponding to three different widths (see, e.g., par. 0029), and Serikawa teaches that lift-off sputter deposition for microlens fabrication has the advantage that microlenses with a wide range of focal length can be made, since the focal length of the microlens is easily controlled by the sputter deposition conditions (see, e.g., pg. 246, left column, Introduction).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the processing steps of Serikawa and Sharma to the method of Inoue, to facilitate the lift-off process, since lift-off sputter deposition for microlens fabrication has the 
Sharma does not show that the opening has three steps corresponding to four different widths.
However, this claim limitation is merely considered a change in the number of photoresist layers in Sharma’s the device.  The specific claimed number of steps and corresponding widths, absent any criticality, is only considered to be an obvious modification of the number of photoresist layers in Sharma’s device, as the courts have held that changes in the number of layers without any criticality, are within the level of skill in the art.  According to the courts, a particular number of layers is nothing more than one among numerous layers that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed number of steps and corresponding widths, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed number of steps and corresponding widths in Sharma’s device.
See also the comments stated above in claim 1 regarding criticality which are considered repeated here.

Regarding Claim 8, Inoue, Serikawa and Sharma teach all aspects of claim 1.  Inoue (see, e.g., Fig. 3 and annotated Fig. 3), teaches that the carrier 100 comprises a semiconductor substrate 30/31 and a dielectric DL on the semiconductor substrate 30/31, and Sharma (see, e.g., Figs. 2A-2B) , teaches applying the resist on the layers above the substrate (i.e., dielectric layer DL of Inoue).  

Regarding Claim 9, Inoue, Serikawa and Sharma teach all aspects of claim 8.  Inoue (see, e.g., Fig. 3 and annotated Fig. 3), teaches that the dielectric DL comprises an intermetal dielectric IMD, in which metal layers ML are embedded.  

Regarding Claim 10, Inoue, Serikawa and Sharma teach all aspects of claim 9.  Inoue (see, e.g., Fig. 3 and annotated Fig. 3), teaches that the dielectric DL further comprises a passivation layer 39, which is formed on or in the intermetal dielectric IMD, the lens 40 being formed above an opening OP of the passivation layer 39.  

    PNG
    media_image2.png
    442
    762
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments filed on 02/24/2022 with respect to the rejection of claim 1 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814